CONFESSION OF ERROR

PER CURIAM.
Upon the State’s proper confession of error, we reverse the appellant’s twenty-seven year sentence for attempted second degree murder as being illegal in that it exceeds the statutory maximum sentence for this offense. Attempted second degree murder is a second degree felony for which the maximum sentence is fifteen years. See § 777.04(4)(c), § 782.04(2), Fla. Stat. (1991); § 775.082(3)(c), Fla. Stat. (1991). We therefore remand this cause for resentencing.
Reversed and remanded.